Citation Nr: 0801898	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to June 1, 2004, for 
an award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active military service from March 1963 
to March 1970, from August 1981 to December 1981, and from 
August 1987 to July 1999.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted the veteran total 
rating based on individual unemployability for PTSD, 
effective June 1, 2004.  The veteran has appealed the 
effective date assigned for his TDIU rating. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's formal claim for TDIU was received by VA on 
April 20, 2004.

3.  In a September 2004 rating decision, the RO granted 
entitlement to a TDIU rating, effective from June 1, 2004.

4.  For the time period from February 23, 2004 through May 
31, 2004, the veteran was already receiving a 100 percent 
scheduler rating for a service-connected cardiac disability.

5.  The record does not contain medical evidence showing that 
the veteran was unemployable due to his service-connected 
disabilities at any time prior to June 1, 2004.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2004, 
for the award of entitlement to TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this matter.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).
 
In this case, the veteran's TDIU claim was received in April 
2004.  In a September 2004 rating decision, the RO granted 
entitlement to a TDIU rating.  The veteran appealed the 
assignment of the effective date for this benefit.  He was 
notified of the provisions of the VCAA regarding earlier 
effective dates by the RO in correspondence dated in March 
2005.  Thereafter, the claim was reviewed and a statement of 
the case was issued in August 2005 and a supplemental 
statement of the case was issued in December 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of entitlement to a TDIU rating.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  In this case, because the notice that was 
provided before a TDIU rating was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In any event, the veteran has also been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service medical records, VA examination reports, 
records from the Social Security Administration (SSA), and 
all relevant VA treatment records pertaining to the earlier 
effective date claim have been obtained and associated with 
his claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  

Laws and Regulations

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2007) (to the same effect).  Date of receipt 
means the date on which a claim, information, or evidence was 
received by VA.  See 38 C.F.R. § 3.1(r) (2007).  

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  

Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155(c) (2007).  Generally, the informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (2007).  However, an informal claim for TDIU need 
not be specifically labeled as such.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
VA has a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2007).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2007).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2007).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Factual Background and Analysis

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to June 1, 2004 is not warranted for the assignment of 
a TDIU rating.

In this case, a review of the record shows that on December 
27, 2001, the RO received the veteran's claim for entitlement 
to TDIU.  He reported that he had worked 18 hours a week as 
an owner/operator of a cell phone company from August 1999 to 
June 2001 and had last worked full time in August 1999.  He 
further indicated that he had been too disabled to work since 
June 2001 due to his service-connected disabilities.

The veteran's service-connected disabilities at the time of 
his December 2001 claim included degenerative joint disease 
of the back (40 percent); degenerative joint disease of the 
cervical spine (20 percent); adjustment disorder with mixed 
anxiety and depressed mood (10 percent); tinnitus (10 
percent); right thumb disability (10 percent); myositis of 
the shoulder (10 percent); renal stones (0 percent); status 
post coronary artery bypass (0 percent); and hearing loss (0 
percent).  The combined service-connected disability rating 
was 70 percent.  

Prior to the receipt of the veteran's TDIU claim in December 
2001, service personnel and treatment records were associated 
with the record.  Multiple VA examination reports dated in 
May 2000 reflect diagnoses of bilateral hearing loss, 
degenerative joint disease of the lumbar and cervical spine, 
laceration of the long flexor tendon of the right thumb, left 
and right ankle disabilities, myositis of the shoulder, 
adjustment disorder with mixed anxiety and depressed mood, 
and status post history of a myocardial infarction.  In a May 
2000 VA mental examination report, the veteran indicated that 
he currently owned a cellular phone company.  The examiner 
noted past medical history including coronary artery disease, 
history of myocardial infarction, coronary artery bypass 
graft, non-insulin dependent diabetes, ankle fracture, 
degenerative joint disease, hypercholesterolemia, and 
heartburn.   In a May 2000 VA general medical examination 
report, the veteran indicated that he was a cell phone 
company owner working part-time. 

In a November 2001 VA diabetes mellitus examination report, 
the veteran indicated that he had been unemployed since 
August 1999.  The examiner diagnosed a history of Type II 
noninsulin dependent diabetes mellitus with nephropathy.  In 
a November 2001 VA examination addendum, the examiner 
diagnosed Type II diabetes, mild nephropathy, hyperlipidemia, 
and mild peripheral neuropathy. 

In a September 2002 rating decision, the RO deferred the 
veteran's claim for entitlement to a TDIU rating pending 
receipt of employment information and copies of tax form 
returns beginning in 1999.  That same rating action granted 
entitlement to service connection for diabetes mellitus, 
assigning a 10 percent rating effective August 1, 1999.  

Additional VA treatment records dated from January 2002 to 
September 2002 were associated with the claims file.  These 
treatment notes reflect continued treatment for coronary 
artery disease, diabetes mellitus, post-traumatic stress 
disorder (PTSD), and musculoskeletal pain. 

In a March 2003 rating decision, the RO denied entitlement to 
a TDIU rating and indicated that evidence did not show that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  The decision noted that the veteran failed to 
comply with VA's request for tax information dating from 
1999.

Although notified of the March 2003 decision and his 
procedural and appellate rights in an RO letter dated on 
April 6, 2003, the veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

VA treatment records dated from April 2002 to March 2004 were 
then associated with the claims file.  These treatment notes 
reflect continued treatment for diabetes, osteoarthritis, 
coronary artery disease, PTSD, hyperlipidemia, possible ulnar 
neuropathy, and bronchitis.  VA inpatient treatment records 
dated in February and March 2004 indicate that the veteran 
underwent a coronary artery bypass graft times 2 as well as 
cardiac catheterization and coronary angiography. 

In a March 2004 rating decision, the RO granted entitlement 
to increased evaluations for the veteran's status post 
coronary artery bypass disability and assigned a 100 percent 
rating effective February 24, 2004 and a 10 percent rating 
effective June 1, 2004.  The RO also assigned a 20 percent 
rating for the veteran's diabetes mellitus effective December 
12, 2003. 

In April 20, 2004, the RO received a new application for 
entitlement to TDIU.  The veteran again reported that he had 
worked 18 hours a week as a cell phone company owner from 
August 1999 to June 2001 and had last worked full time in 
July 1999.  He further indicated that he had been too 
disabled to work since June 2001 due to his service-connected 
disabilities.

The veteran's service-connected disabilities at the time of 
his April 2004 claim included degenerative joint disease of 
the back (40 percent); degenerative joint disease of the neck 
(20 percent); diabetes mellitus (20 percent); tinnitus (10 
percent); adjustment disorder with mixed anxiety and 
depressed mood (10 percent); right thumb disability (10 
percent); myositis of the shoulder (10 percent); renal stones 
(0 percent); status post coronary artery bypass (100 
percent); and hearing loss (0 percent).  The combined 
service-connected disability rating was 100 percent effective 
February 24, 2004 and 80 percent effective June 1, 2004.  

In a September 2004 VA hypertension examination report, the 
examiner diagnosed hypertension and opined that it is more 
likely than not unrelated to the veteran's diabetes. 

In a September 2004 rating decision, the RO granted 
entitlement to TDIU, effective from June 1, 2004.  The RO 
indicated that it granted TDIU based on the recent increase 
in severity of the veteran's service-connected conditions and 
in order to resolve reasonable doubt in his favor.  The 
veteran subsequently perfected an appeal concerning 
entitlement to an earlier effective date from this rating 
decision.

Thereafter, records from SSA as well as the veteran's 2000 - 
2004 tax returns reflecting earned wages were associated with 
the record in 2005.  A February 2005 SSA notice of award 
letter indicated that the veteran was entitled to monthly 
disability benefits beginning in November 2001.  A SSA 
disability determination report received in April 2005 noted 
that the veteran's primary diagnosis was chronic ischemic 
heart disease without angina with a disability onset date of 
June 1, 2001.  

The veteran contends that he is entitled to an effective date 
earlier than June 1, 2004 for the award of TDIU.  More 
specifically, he asserts that evidence of record documents 
that he was unemployable as of June 2001 and November 2001.

However, the Board finds that the earliest date of receipt 
for a current claim of entitlement to a TDIU rating by the RO 
would be on April 20, 2004.  The fact that the veteran had 
previously submitted a TDIU claim application in December 
2001, which was denied and not appealed, is not relevant to 
the assignment of an effective date based on a current 
application for TDIU.  

Evidence received prior to the claim cannot be construed as a 
claim for entitlement to a TDIU rating, as the veteran had 
only filed claims for entitlement to service connection for 
multiple disabilities, and did not submit any evidence of 
unemployability until April 20, 2004.  The file did contain 
VA treatment records and examination report detailing 
treatment of numerous service-connected and nonservice-
connected disabilities.  In this case, the record does not 
contain a document filed with the RO earlier than April 20, 
2004 that indicated an intent, express or implied, to apply 
for a TDIU rating.  The Board further notes that the veteran 
was assigned an effective date of June 1, 2004 for his TDIU 
rating by the RO because he was already receiving a 100 
percent schedular rating for his service-connected heart 
disability effective from February 24, 2004 through May 31, 
2004.

Moreover, none of the medical evidence of record shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred so as to warrant entitlement to a TDIU 
rating during the one-year time period before June 1, 2004. 
The record does not contain a medical finding that the 
veteran became unemployable due to service-connected 
disabilities within one year before June 1, 2004.

In this case, the record does not provide a basis for 
assignment of an effective date earlier than June 1, 2004.  
Neither an earlier claim for TDIU, nor objective medical 
evidence that the veteran became unemployable due to service-
connected disabilities alone during the year preceding June 
1, 2004, is contained in the record.  Therefore, the 
assignment of an effective date earlier than June 1, 2004 is 
not warranted.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's earlier effective date claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).




ORDER

An effective date earlier than June 1, 2004, for the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


